Exhibit 10.60

PENINSULA GAMING, LLC

DIAMOND JO, LLC

PENINSULA GAMING CORP.

$12,000,000 8 3/4% Senior Secured Notes due 2012

$10,000,000 8 3/4% Senior Secured Notes due 2012

PURCHASE AGREEMENT

December 22, 2006

JEFFERIES & COMPANY, INC.

11100 Santa Monica Boulevard

10th Floor

Los Angeles, California 90025

Ladies and Gentlemen:

Each of Peninsula Gaming, LLC, a Delaware limited liability company ("PGL"),
Diamond Jo, LLC, a Delaware limited liability company ("DJL"), and Peninsula
Gaming Corp., a Delaware corporation ("PGC" and, collectively with PGL and DJL,
the "Issuers"), and each of the entities listed on the signature pages hereto
under the heading "Subsidiary Guarantors" (the "Subsidiary Guarantors") hereby
agrees with you as follows:

I.  Issuance of Securities. The Issuers propose to issue and sell to Jefferies &
Company, Inc. (the "Purchaser"), and the Purchaser proposes to purchase,
$12,000,000 aggregate principal amount of the Issuers' 8 3/4% Senior Secured
Notes due 2012, Series A (together with the Guarantees (as defined below)
endorsed thereon, the "Tranche 1 Notes"). The Issuers also propose to issue and
sell to the Purchaser, and the Purchaser proposes to purchase $10,000,000
aggregate principal amount of the Issuers' 8 3/4% Senior Secured Notes due 2012,
Series A (together with the Guarantees endorsed thereon, the "Tranche 2 Notes"
and, together with the Tranche 1 Notes, the "New Notes").

The New Notes will be issued pursuant to an indenture, dated as of April 16,
2004, by and among the Issuers, the "Subsidiary Guarantors" (as defined in the
indenture) and U.S. Bank National Association, as trustee (the "Trustee"), as
supplemented and amended (the "Indenture"). Pursuant to the Indenture and a
Purchase Agreement, dated as of March 25, 2004, by and among the Issuers, the
Subsidiary Guarantors and the Purchaser (the "Note Purchase Agreement"), the
Issuers issued on April 16, 2004, $233,000,000 aggregate principal amount at
maturity of 8 3/4% Senior Secured Notes due 2012, Series A (the "Original
Notes", and together with the New Notes, the "Notes").

Pursuant to the Indenture, each of the Subsidiary Guarantors and any future
subsidiary guarantor which becomes a party to the Indenture will, jointly and
severally, fully and unconditionally guarantee, on a senior secured basis, to
each holder of New Notes and the Trustee, the payment and performance of the
Issuers' obligations under the Indenture, the New Notes and the Security
Documents (as defined below), including the payment of principal, interest and
premium, if any, and, if applicable, Liquidated Damages (as defined in the
Indenture) on the New Notes (the "Guarantees").

 


--------------------------------------------------------------------------------


Pursuant to the terns of the Security Documents, all of the respective
obligations of the Issuers and the Subsidiary Guarantors under the Indenture,
the New Notes and the Guarantees will be secured by security interests in, or
pledges of (the "Security Interests"), the same collateral securing the Original
Notes (the "Collateral").

In connection with the issuance of the New Notes, DJL and The Old Evangeline
Downs, L.L.C. ("OED") have entered into a Fourth Amendment, dated as of December
22, 2006 (the "Credit Agreement Amendment"), to that certain Loan and Security
Agreement, dated as of June 16, 2004, by and among DJL, OED, the lenders that
are signatories thereto and Wells Fargo Foothill, Inc., as the Arranger and
Agent, as amended by a First Amendment, dated November 10, 2004, a Second
Amendment dated as of July 12, 2005, and a Third Amendment, dated as of December
6, 2006.

The New Notes will be offered and sold to the Purchaser pursuant to an exemption
from the registration requirements under the Securities Act of 1933, as amended
(the "Act").

Upon original issuance thereof, and until such time as the same is no longer
required under the Indenture or the applicable requirements of the Act, the New
Notes shall bear the following legend:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE DATE WHICH IS TWO YEARS (OR SUCH
OTHER PERIOD THAT MAY HEREAFTER BE PROVIDED UNDER RULE 144(k) UNDER THE
SECURITIES ACT AS PERMITTING RESALES OF RESTRICTED SECURITIES BY NON-AFFILIATES
WITHOUT RESTRICTION) AFTER THE LATER OF THE ORIGINAL ISSUE DATE THEREOF AND THE
LAST DATE ON WHICH THE ISSUERS OR ANY AFFILIATE OF THE ISSUERS WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY) (THE "RESALE RESTRICTION
TERMINATION DATE") ONLY (A) TO THE ISSUERS, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED)
INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A UNDER THE SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S.
PURCHASERS THAT OCCUR OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATIONS
UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
THE MEANING OF

 

2


--------------------------------------------------------------------------------


SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THIS SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF
THE SECURITIES ACT OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS' AND THE
TRUSTEE'S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE
FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS
SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE AND IN EACH
CASE IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS OF ANY U.S. STATE OR ANY
OTHER APPLICABLE JURISDICTION."

2.  Agreements to Sell and Purchase; Delivery and Payment. On the basis of the
representations, warranties and agreements contained herein, and subject to the
terms and conditions hereof, the Issuers shall issue and sell to the Purchaser,
and the Purchaser agrees to purchase from the Issuers, $12,000,000 aggregate
principal amount at maturity of Tranche I Notes and, following the issuance,
sale and purchase of the Tranche 1 Notes, $10,000,000 aggregate principal amount
at maturity of Tranche 2 Notes. The purchase price for the Tranche 1 Notes and
the Tranche 2 Notes shall be 99.0% of the principal amount at maturity thereof
(the "Purchase Price").

In connection with the issuance of the Original Notes, the Issuers and the
Subsidiary Guarantors entered into certain security and pledge agreements,
mortgages and certain other collateral documents (collectively, the "Original
Security Documents"), that provided for the grant of the Security Interests in
the Collateral to U.S, Bank National Association, as collateral agent for the
Trustee and the holders of the Notes (in such capacity, the "Secured Party"). On
the Closing Date, in connection with the issuance of the New Notes, the Issuers
and the Subsidiary Guarantors will enter into certain amendments to the
mortgages and certain other documents (each as may be amended from time to time,
collectively, the "New Security Documents") to reflect the issuance of the New
Notes. The Original Security Documents, as amended and supplemented by the New
Security Documents, are collectively referred to herein as the "Security
Documents." The Security Interests secure the payment and performance when due
of all of the respective obligations of the Issuers and the Guarantors under the
Indenture, the Notes and the Guarantees.

The following documents are referred to herein as the "New Note Documents": (i)
this Agreement, (ii) the New Notes (including the Guarantees), (iii) the New
Security Documents and (iv) the Credit Agreement Amendment. The following
documents are referred to herein as the "Original Note Documents": (i) the
Original Notes (including the Guarantees), (ii) the Indenture and (iii) the
Original Security Documents. The New Note Documents, together with the Original
Note Documents and the Security Documents, are referred to herein as the "Note
Documents." The Company is party to a senior secured credit facility (the
"Senior Credit Facility"), and in connection with the Senior Credit Facility,
the Trustee, as Secured Party, and the lenders thereunder or their agent entered
into (and the Issuers acknowledged) an intercreditor agreement substantially in
the form attached as an exhibit to the Indenture

 

3


--------------------------------------------------------------------------------


(the "Intercreditor Agreement"). The transactions contemplated by the Note
Documents, including, without limitation, the issuance and sale of the New Notes
in accordance with this Agreement, collectively are referred to herein as the
"Transactions."

Delivery to the Purchaser of and payment for the Tranche 1 Notes shall be made
at 9:00 a.m., New York City time, on December 22, 2006 (the "Closing Date"),
and, following the issuance, sale and purchase of the Tranche I Notes, delivery
to the Purchaser of and payment for the Tranche 2 Notes shall be made at 10:00
a.m., New York City time, on the Closing Date, in each case at the offices of
Mayer, Brown, Rowe & Maw, LLP, 1675 Broadway, New York, New York 10019. The
Closing Date and the location of delivery of and the form of payment for the New
Notes may be varied by agreement between the Purchaser and the Issuers.

On the Closing Date, the Issuers shall deliver to the Purchaser a certificate
representing the Tranche 1 Notes and a certificate representing the Tranche 2
Notes, each registered in the name of the Purchaser, in an amount corresponding
to the aggregate principal amount of each of the Tranche 1 Notes and the Tranche
2 Notes, against payment by the Purchaser of the Purchase Price therefor by
immediately available Federal funds bank wire transfer to such bank account as
the Issuers shall designate to the Purchaser.

On the Closing Date, in connection with the Tranche 1 Notes, the Purchaser will
pay to the Issuers, by immediately available Federal funds bank wire transfer to
such bank account as the Issuers shall designate to the Purchaser, $192,500.00,
representing the amount of the interest payment to be made with respect to the
Tranche 1 Notes by the Issuers on April 15, 2007 (the first interest payment
date on the New Notes pursuant to the Indenture) less the amount of interest
accruing from the date hereof to April 15, 2007 (the "Tranche 1 Interest Set-off
Amount"). On the Closing Date, in connection with the Tranche 2 Notes, the
Purchaser will pay to the Issuers, by immediately available Federal funds bank
wire transfer to such bank account as the Issuers shall designate to the
Purchaser, $160,416.67, representing the amount of the interest payment to be
made with respect to the Tranche 2 Notes by the Issuers on April 15, 2007 (the
first interest payment date on the New Notes pursuant to the Indenture) less the
amount of interest accruing from the date hereof to April 15, 2007 (the "Tranche
2 Interest Set-off Amount"). As used in this Agreement, the term "Purchase
Price" shall not include the Tranche 1 Interest Set-off Amount of the Tranche 2
Interest Set-off Amount.

3.  Agreements of the Issuer and the Subsidiary Guarantors. Each of the Issuers
and the Subsidiary Guarantors, jointly and severally, hereby agrees:

(a)  Certain Events. To (i) advise the Purchaser promptly after obtaining
knowledge (and, if requested by the Purchaser, confirm such advice in writing)
of the issuance by any state securities commission of any stop order suspending
the qualification or exemption from qualification of any of the New Notes for
offer or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any state securities commission or other regulatory authority, (ii)
use its reasonable best efforts to prevent the issuance of any stop order or
order suspending the qualification or exemption from qualification of any of the
New Notes under any state securities or Blue Sky laws, and (iii) if at any time
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of any

 

4


--------------------------------------------------------------------------------


of the New Notes under any such laws, use its reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest practicable time.

(b)  Costs and Expenses. Whether or not the offer and sale of New Notes
contemplated hereby is consummated or this Agreement is terminated, to pay (i)
all costs, expenses, fees and taxes incident to and in connection with the
performance of the obligations of the Issuers and the Subsidiary Guarantors
under this Agreement, including the preparation, issuance and delivery of the
New Notes, including the fees and expenses of the Trustee and the Secured Party
(including fees and expenses of their respective counsel) and the cost of their
respective personnel, and all costs and expenses related to the delivery of the
New Notes to the Purchaser, including any transfer or other taxes payable
thereon; (ii) all fees and expenses of the counsel and accountants of the
Issuers and their respective direct and indirect parents and subsidiaries; (iii)
the costs and charges of any transfer agent, registrar and or depositary
(including DTC), (iv) all costs and expenses in connection with the continuation
of the perfection, priority, effectiveness and enforceability of the Security
Interests; and (v) all fees and expenses (including reasonable fees and expenses
of counsel) incurred by the Purchaser in connection with the preparation,
negotiation and execution, as applicable, of the New Note Documents and any
other agreements or documents in connection with the Transactions and the
consummation of the Transactions.

(c)  Waiver of Certain Laws. To the extent it may lawfully do so, not to insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension usury or other law, wherever enacted, now or at any time
hereafter in force, that would prohibit or forgive the payment of all or any
portion of the principal of or interest on the New Notes, or that may affect the
covenants or the performance of the Indenture or any of the Security Documents
(and, to the extent it may lawfully do so, each Issuer and each Subsidiary
Guarantor hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not, by resort to any such law, hinder, delay or impede
the execution of any power granted to the Trustee in the Indenture or to the
Secured Party in the Security Documents but shall suffer and permit the
execution of every such power as though no such law had been enacted),

(d)  Security Interests. To do and perform all things required to be done and
performed under the Security Documents prior to, on and after the Closing Date,
including, without limitation, all things that are required to be done and
performed under the Security Documents that are necessary or reasonably
advisable to continue the perfection, priority, effectiveness and enforceability
of the Security Interests.

(e)  Integration. Not to, and to ensure that no affiliate (as defined in Rule
501(b) under the Act) of any of the Issuers or the Subsidiary Guarantors will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any "security" (as defined in the Act) that would be integrated with the sale
of the New Notes in a manner that would require the registration under the Act
of the sale to the Purchaser.

(f)  Rule 144A Information. For so long as any of the Notes remain outstanding,
during any period in which any of the Issuers is not subject to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
to make available, upon

 

5


--------------------------------------------------------------------------------


request, to any holder of the New Notes in connection with any sale thereof and
any prospective Eligible Purchaser (as defined below) of such New Notes from
such holder, the information required by Rule 144A(d)(4) under the Act.
"Eligible Purchaser" for purposes of this Agreement shall mean any of the
following: (i) persons whom the Purchaser reasonably believes to be "qualified
institutional buyers," as defined in Rule 144A under the Act ("QIBs"), (ii)
non-U.S. persons to which New Notes are sold in reliance upon Regulation S under
the Act ("Regulation S Purchasers"), and (iii) a limited number of institutional
"accredited investors," as defined in Rule 501(a)(1), (2), (3) or (7) under the
Act that make certain representations and warranties to the Purchaser.

(g)  DTC. To comply with the representation letter of the Issuers to DTC
relating to the approval of the Notes by DTC for "book entry" transfer,

(h)  No Selling Efforts or General Solicitation. Not to, and not to authorize or
permit any person acting on its behalf to, (i) distribute any offering material
in connection with the offer and sale of the New Notes in violation of the Act
or (ii) solicit any offer to buy or offer to sell the New Notes by means of any
form of general solicitation or general advertising (including, without
limitation, as such terms are used in Regulation D under the Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act.

(i)  Performance of this Agreement. To do and perform in all material respects
all things required or necessary to be done and performed on its part under this
Agreement on or prior to the Closing Date and to satisfy in all material
respects all conditions precedent to the delivery of the New Notes.

(j)  Further Assurances. Following the Closing Date, the Issuers and the
Subsidiary Guarantors shall cooperate with the Purchaser and shall take such
actions as are reasonably requested by the Purchaser to permit the Purchaser to
offer, market and sell the New Notes to Eligible Purchasers (the "Resale"),
including, without limitation, (i) providing the Purchaser and its advisors with
such documents, information and access to properties and employees as is
reasonably necessary to conduct a due diligence investigation customary in a
registered offering, (ii) delivering such documents and certificates as may be
reasonably requested by the Purchaser, including customary opinions of counsel,
"cold comfort" letters, a registration rights agreement and other documents and
agreements (including indemnification for disclosure in the offering document)
comparable to those provided pursuant to the Note Purchase Agreement (taking
into account changes in securities laws), (iii) preparing with the Purchaser's
assistance an offering document for use in connection with the Resale and such
other documents as the Purchaser reasonably determines are appropriate for the
Resale, (iv) obtaining any governmental, gaming, racing, Iiquor or other
regulatory approvals necessary or advisable in connection with the Resale
(including quotation of the New Notes in The Portal Market and qualification of
the Resale under applicable state securities laws), (v) participating in
customary efforts to offer, market and sell the New Notes, including, without
limitation, "road shows" or other investor meetings, and securing the reasonable
participation of its senior management for such purposes, (vi) cooperating with
the Purchaser, the Trustee and DTC to prepare certificates evidencing the New
Notes so resold and making the New Notes so resold eligible for book-entry at
DTC and taking such actions as are necessary so that the New Notes will have the
same CUSIP

 

6


--------------------------------------------------------------------------------


number as, and will be fungible with, the 8 3/4% Senior Secured Notes due 2012,
Series B, once the Notes issued in exchange for the New Notes have been
registered under the Act, and (vii) using commercially reasonable efforts to
take all other steps necessary to effect the Resale.

The provisions of this Section 3 shall survive delivery of and payment for the
New Notes.

4.  Representations and Warranties of the Issuers and the Subsidiary Guarantors.
Each of the Issuers and the Subsidiary Guarantors, jointly and severally,
represents and warrants to the Purchaser that:

(a)  144A Eligibility. There are no securities of the same class (within the
meaning of Rule 144A) as the New Notes of any of the Issuers or any of the
Subsidiary Guarantors registered under the Exchange Act or listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a United States automated inter-dealer quotation system. The New Notes are
eligible for resale pursuant to Rule 144A under the Act.

(b)  Due Organization; Good Standing. Each of the Issuers and the Subsidiary
Guarantors (i) has been duly organized, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to conduct and carry on its business and to own,
lease, use and operate its properties and assets, and (iii) is duly qualified or
licensed to do business and is in good standing as a foreign limited liability
company or corporation, as the case may be, authorized to do business in each
jurisdiction in which the nature of its business or the ownership, leasing, use
or operation of its properties and assets requires such qualification or
licensing, except where the failure to be so qualified or licensed would not,
singly or in the aggregate, have a material adverse effect on (A) the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the issuers and the Subsidiary Guarantors,
taken as a whole, (B) the ability of any Issuer or Subsidiary Guarantor to
perform its obligations in all material respects under any of the Note Documents
to which it is a party or to consummate in all material respects the offer and
sale of the New Notes, (C) the enforceability of any of the Security Documents
to which it is a party or the attachment, perfection or priority of any of the
Security Interests intended to be created thereby in any portion of the
Collateral in which it has an interest or (D) the validity of any of the Note
Documents to which it is a party or the consummation of the offer and sale of
the New Notes (each, a "Material Adverse Effect").

(c)  Subsidiaries. The corporate structure of the Issuers and the Subsidiary
Guarantors (including all of their subsidiaries) is as set forth on Schedule
4(c) hereto. PGL directly owns 100% of the outstanding shares of capital stock
or membership interests of DJL, PGC and each Subsidiary Guarantor, free and
clear of all Liens (as defined in the Indenture), except for Liens created by
the Indenture, Liens created by the Security Documents and Permitted Liens (as
defined in the Indenture), and Peninsula Gaming Partners, LLP, a Delaware
limited liability partnership, directly owns 100% of the outstanding membership
interests in PGL (except for the Seller Preferred (as defined in the
Indenture)), free and clear of all Liens, except for Liens created by the
Indenture and the Security Documents. Except as disclosed in the Issuers' Form
10-K for the year ended December 31, 2005, the Issuer's Form 10-Qs for the
quarters ended

7


--------------------------------------------------------------------------------


March 31, 2006, June 30, 2006 and September 30, 2006 and in any Current Reports
on Form 8-K filed by the Issuers since January 1, 2006 and prior to the date of
this Agreement (collectively, the "SEC Filings"), there are no outstanding (i)
securities convertible into or exchangeable for any capital stock of or any
membership interests in, as the case may be, any of the Issuers or the
Subsidiary Guarantors, (ii) options, warrants or other rights to purchase or
subscribe for any capital stock of or any membership interests in, or any
securities convertible into or exchangeable for any capital stock of or any
membership interests in, as the case may be, any of the Issuers or the
Subsidiary Guarantors or (iii) contracts, commitments, agreements,
understandings, arrangements, undertakings, rights, calls or claims of any kind
relating to the issuance of any capital stock of or any membership interests in,
as the case may be, any of the Issuers or the Subsidiary Guarantors, any such
convertible or exchangeable securities or any such options, warrants or rights.
Except as set forth on Schedule 4(c) hereto, none of the Issuers or the
Subsidiary Guarantors directly or indirectly owns any capital stock of or other
equity interest in any person.

(d)  Power and Authority. Each of the Issuers and the Subsidiary Guarantors has
(or had, at the time of execution and delivery, if executed and delivered prior
to the date hereof) all requisite power and authority to execute and deliver the
Note Documents to which it is a party, and has all requisite power and authority
to perform its obligations under the Note Documents to which it is a party and
to consummate the offer and sale of the New Notes.

(e)  Authorization of this Agreement. This Agreement and the Transactions
contemplated hereby (including, without limitation, the offer and sale of the
New Notes in accordance with this Agreement) have been duly authorized by each
of the Issuers and the Subsidiary Guarantors, and this Agreement has been
validly executed and delivered by each of the Issuers and the Subsidiary
Guarantors. This Agreement is the legal, valid and binding obligation of each of
the Issuers and the Subsidiary Guarantors , enforceable against each of the
Issuers and the Subsidiary Guarantors in accordance with its terms, except to
the extent that (i) such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and (ii) any
rights of acceleration and the availability of equitable remedies may be subject
to general principles of equity (whether considered in a proceeding in equity or
at law).

(t)  Authorization of Notes. The New Notes have been duly authorized by each of
the Issuers for issuance and sale to the Purchaser pursuant to this Agreement
and, on the Closing Date, will have been validly executed, authenticated, issued
and delivered by the Issuers in accordance with the terms of this Agreement and
the Indenture. The issuance of each of the Tranche 1 Notes and the Tranche 2
Notes is authorized under and in compliance with the Indenture. When the New
Notes have been issued and executed by the Issuers and authenticated by the
Trustee in accordance with the terms of the Indenture and delivered to and paid
for by the Purchaser in accordance with the terms of this Agreement, the New
Notes will be the legal, valid and binding obligations of each of the Issuers,
entitled to the benefits of the Indenture and enforceable against each of the
Issuers in accordance with their terns, except to the extent that (i) such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally and (ii) any rights of acceleration
and the availability of equitable remedies may be subject to general principles
of equity (whether considered in a proceeding in

8


--------------------------------------------------------------------------------


equity or at law). Upon and following delivery to the Purchaser, the New Notes
will rank on a parity with all senior Indebtedness (as defined in the Indenture)
of each of the Issuers that is outstanding on the date hereof or that may be
incurred hereafter and senior to all other Indebtedness of each of the Issuers
that is outstanding on the date hereof or that may be incurred hereafter;
provided, that pursuant to the Intercreditor Agreement, the Lien on the
Collateral securing the Credit Facility is senior to the Lien on the Collateral
securing the Notes and the Guarantees to the extent provided in the
Intercreditor Agreement.

(g)  Authorization of Guarantees of New Notes. The Guarantee to be endorsed on
the New Notes by each Subsidiary Guarantor has been duly authorized by each such
Subsidiary Guarantor and, on the Closing Date, will have been validly executed
and delivered by each such Subsidiary Guarantor in accordance with the terms of
the Indenture. When the New Notes have been issued, executed and authenticated
in accordance with the terms of the Indenture and delivered to and paid for by
the Purchaser in accordance with the terms of this Agreement, the Guarantee of
each Subsidiary Guarantor endorsed on the New Notes will be the legal, valid and
binding obligation of each such Subsidiary Guarantor, enforceable against each
such Subsidiary Guarantor in accordance with its terms, except to the extent
that (i) such enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors' rights generally and (ii) any rights of
acceleration and the availability of equitable remedies may be subject to
general principles of equity (whether considered in a proceeding in equity or at
law). The Guarantees to be endorsed on the New Notes rank and will rank on a
parity with all senior Indebtedness of the Subsidiary Guarantors that is
outstanding on the date hereof or that may be incurred hereafter and senior to
all subordinated Indebtedness of the Subsidiary Guarantors that is outstanding
on the date hereof or that may be incurred hereafter; provided, that pursuant to
the Intercreditor Agreement, the Lien on the Collateral securing the Credit
Facility will be senior to the Lien on the Collateral securing the Notes and the
Guarantees to the extent provided in the Intercreditor Agreement.

(h)  Authorization of Indenture. The Indenture and the Transactions contemplated
thereby have been duly authorized by each of the Issuers and the Subsidiary
Guarantors, and the Indenture and has been validly executed and delivered by
each of the Issuers and the Subsidiary Guarantors. The Indenture is the legal,
valid and binding obligation of each of the Issuers and the Subsidiary
Guarantors enforceable against each of the Issuers and the Subsidiary Guarantors
in accordance with its terms, except to the extent that (i) such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally and (ii) any rights of acceleration and the
availability of equitable remedies may be subject to general principles of
equity (whether considered in a proceeding in equity or at law).

(i)  Authorization of Security Documents. Each of the Original Security
Documents, the New Security Documents and the Transactions contemplated thereby
(including, without limitation, the creation, grant, recording and perfection of
the Security Interests, the execution and filing of financing statements and the
payment of any fees and taxes in connection therewith) have been duly authorized
by each of the Issuers and the Subsidiary Guarantors, to the extent party
thereto. Each of the Original Security Documents has been, and on the Closing
Date, each of the New Security Documents will have been, validly executed and
delivered by the

9


--------------------------------------------------------------------------------


Issuers and the Subsidiary Guarantors, to the extent party thereto. Each of the
Original Security Documents has been amended in compliance with Article 9 of the
Indenture and each of the New Security Documents is authorized under and in
compliance with Article 9 of the indenture. On the Closing Date, each of the
Security Documents will be, the legal, valid and binding obligation of each of
the Issuers and the Subsidiary Guarantors, to the extent party thereto,
enforceable against each of the Issuers and the Subsidiary Guarantors, to the
extent party thereto, in accordance with its terms, except to the extent that
(i) such enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors' rights generally and (ii) any rights of
acceleration and the availability of equitable remedies may be subject to
general principles of equity (whether considered in a proceeding in equity or at
law).

(j)  Security Interests. Each of the Original Security Documents to which any of
the Issuers or the Subsidiary Guarantors is a party creates (and, on the Closing
Date, each of the New Security Documents will create), in favor of the Secured
Party for the benefit of the holders of the New Notes, a legal, valid and
enforceable security interest in (subject to Permitted Liens) all of' the right,
title and interest of the Issuers and the Subsidiary Guarantors, as the case may
be, in the Collateral covered by the Security Documents and the proceeds
thereof. The Collateral is subject to no Liens other than Permitted Liens.

(k)  Authorization of Credit Agreement Amendment. The Credit Agreement Amendment
has been duly authorized by each of DJL and OED, and the Credit Agreement
Amendment has been validly executed and delivered by each of DJL and OED. The
Credit Agreement Amendment is the legal, valid and binding obligation of each of
DJL and OED enforceable against each of DJL and OED in accordance with its
terms, except to the extent that (i) such enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and (ii) any rights of acceleration and the availability of equitable
remedies may be subject to general principles of equity (whether considered in a
proceeding in equity or at law).

(l)  No Registration. Without limiting Sections 4(o) and 4(p), no registration
under the Act, and no qualification of the Indenture under the TIA is required
for the sale of the New Notes to the Purchaser as contemplated hereby, assuming
the accuracy of the Purchaser's representations contained in Section 5 of this
Agreement, No forth of general solicitation or general advertising (including,
without limitation, as such terms are defined in Regulation D under the Act) was
used by any of the Issuers or any of the Subsidiary Guarantors or any of their
respective affiliates or any of their respective representatives in connection
with the offer and sale of any of the New Notes. No securities of the same class
as the New Notes have been offered, issued or sold by any of the Issuers or any
of the Subsidiary Guarantors or any of their respective affiliates within the
six-month period immediately prior to the date hereof.

(m)  No Violation. Neither DJL nor PGL is in violation of its certificate of
formation or operating agreement (collectively, the "Company Charter
Documents"), PGC is not in violation of its charter or bylaws (the "Capital
Charter Documents"), and none of the Subsidiary Guarantors is in violation of
its certificate of formation, operating agreement, charter or bylaws, as
applicable (the "Subsidiary Guarantor Charter Documents" and, collectively with
the Company Charter Documents and the Capital Charter Documents, the "Charter

10


--------------------------------------------------------------------------------


Documents"). None of the Issuers or the Subsidiary Guarantors is (i) in
violation of any Federal, state, municipal, county, parish, local or foreign
statute, law, ordinance or standard applicable to it, or any judgment, decree,
rule, regulation or order applicable to it (including, without limitation,
common law and Chapter 99F of the Code of Iowa (1999), the Iowa Racing and
Gaming Commission, the Louisiana Parr-Mutuel Live Racing Facility Economic
Redevelopment and Gaming Control Act, the Louisiana Gaming Control Law and the
Video Draw Poker Device Control Law) in each case including the rules and
regulations promulgated thereunder (collectively, "Applicable Law"), of any
government, governmental or regulatory agency or body (including, without
limitation, the Iowa Racing and Gaming Commission, the Louisiana Gaming Control
Board, the Louisiana State Racing Commission or other applicable gaming or
racing authority) (each, a "Gaming Authority"), court, arbitrator or
self-regulatory organization, domestic or foreign (each, a "Governmental
Authority") or (ii) in breach of or default under any bond, debenture, note or
other evidence of indebtedness, indenture, mortgage, deed of trust, lease or any
other agreement or instrument to which any such person is a party or by which
any of them or any of their respective property is bound (collectively,
"Applicable Agreements"), other than, in the case of each of the immediately
preceding clauses (i) and (ii), violations, breaches or defaults that would not,
singly or in the aggregate, have a Material Adverse Effect. There exists no
condition that, with the passage of time or otherwise, would reasonably be
expected to (x) constitute a violation of (A) the Charter Documents or (B)
Applicable Laws or (y) constitute a breach of or default under any Applicable
Agreement or (z) result in the imposition of any penalty or the acceleration of
any indebtedness, other than, in the case of the immediately preceding clauses
(x)(B),(y) and (z), such violations, breaches, penalties or defaults that would
not, singly or in the aggregate, have a Material Adverse Effect. All Applicable
Agreements are in full force and effect with respect to the Issuers and the
Subsidiary Guarantors, and are legal, valid and binding obligations of the
Issuers and the Subsidiary Guarantors.

(n)  No Conflict. None of the execution, delivery or performance of any of the
Note Documents (including, without limitation, the issuance and sale of each of
the Tranche 1 Notes and the Tranche 2 Notes), nor the compliance with the terms
and provisions thereof, nor the consummation of any of the Transactions, shall
conflict with, violate, constitute a breach of or a default (with the passage of
time or otherwise) under, result in the imposition of a Lien on any assets of or
any capital stock of or membership interests in any of the Issuers or the
Subsidiary Guarantors (except for Liens created by the Indenture, Liens created
by the Security Documents and Permitted Liens), or result in an acceleration of
indebtedness under or pursuant to, (i) the Charter Documents, (ii) any
Applicable Agreement, (iii) in the case of the New Note Documents, any Original
Note Document (including the indenture), or (iv) (assuming the accuracy of the
representations and warranties of the Purchaser in Section 5 of this Agreement)
any Applicable Law, other than, in the case of the immediately preceding clauses
(ii) and (iv), such violations, breaches or defaults that would not, singly or
in the aggregate, have a Material Adverse Effect. After giving effect to the
Transactions contemplated hereby, no Default or Event of Default (each, as
defined in the Indenture) will exist.

(o)  Permits. Assuming the accuracy of the representations and warranties of the
Purchaser in Section 5 of this Agreement and except as disclosed in the SEC
Filings, no permit, certificate, authorization, approval, consent, license or
order of, or filing, registration, declaration or qualification with, any
Governmental Authority or any other person (collectively, "Permits")

 

11


--------------------------------------------------------------------------------


is required to own, lease, use and operate its properties and assets and to
conduct and carry on its businesses, or in connection with, or as a condition
to, the execution, delivery or performance of any of the Note Documents, the
compliance with the terms and provisions thereof or the consummation of any of
the Transactions, other than (i) such Permits as have been made or obtained on
or prior to the Closing Date, which Permits are in full force and effect on the
Closing Date, (ii) such Permits that may be required to permit the Resale and
the other transactions contemplated by Section 3(j), and (ii) such Permits, the
failure of which to make or obtain would not, singly or in the aggregate, have a
Material Adverse Effect.

(p)  No Proceedings. Except as disclosed in the SEC Filings, and other than
ongoing general licensing investigations conducted in the ordinary course of
business, there is no action, claim, suit, demand, hearing, notice of violation
or deficiency, or proceeding (including, without limitation, any investigation
or partial proceeding, such as a deposition), domestic or foreign (collectively,
"Proceedings"), pending or, to the knowledge of the Issuers and the Subsidiary
Guarantors, threatened, either (i) in connection with, or that seeks to
restrain, enjoin or prevent the consummation of, or that otherwise objects to,
any of the Note Documents or any of the Transactions, or (ii) that could, singly
or in the aggregate, have a Material Adverse Effect. None of the Issuers or the
Subsidiary Guarantors is subject to any judgment, order, decree, rule or
regulation of any Governmental Authority that could, singly or in the aggregate,
have a Material Adverse Effect. No injunction or order has been issued and no
Proceeding is pending or, to the knowledge of the Issuers and the Subsidiary
Guarantors, threatened that (i) asserts that the offer, sale and delivery of'
the New Notes to the Purchaser pursuant to this Agreement is subject to the
registration requirements of the Act, or (ii) would prevent or suspend the
issuance or sale of the New Notes.

(q)           Related Persons. Except as set forth on Schedule 4(q) hereto, each
of the Issuers' and the Subsidiary Guarantors' respective directors, officers,
key personnel, partners, members and persons holding a five percent or greater
equity or economic interest in the Issuers (each of such persons, a "Regulated
Person" and, collectively, the "Regulated Persons") has all Permits (including,
without limitation, Permits with respect to engaging in gaming or racing
operations) necessary or advisable to own, lease, use and operate the properties
and assets and to conduct and carry on the businesses of the Issuers and the
Guarantors, other than such Permits the failure of which to have would not,
singly or in the aggregate, have a Material Adverse Effect (a "Material
Permit"). All Material Permits are valid and in full force and effect. Each of
the Regulated Persons is in compliance with the terms and conditions of all
Permits (including, without limitation, Permits with respect to engaging in
gaming or racing operations) necessary or advisable to own, lease, use and
operate the properties and assets and to conduct and carry on the businesses of
the Issuers and the Guarantors, other than where such failure to be in
compliance would not, singly or in the aggregate, have a Material Adverse
Effect. None of the execution, delivery or performance of any of the Note
Documents, nor the compliance with the terms and provisions thereof, nor the
consummation of any of the Transactions, will allow or result in, and no event
has occurred which allows or results in, or after notice or lapse of time would
allow or result in, the imposition of any material penalty under, or the
revocation or termination of, any Material Permit or any material impairment of
the rights of the holder of any Material Permit. None of the Issuers or the
Subsidiary Guarantors has received any notice from any issuer, and the

 

12


--------------------------------------------------------------------------------


Issuers and the Subsidiary Guarantors have no actual knowledge, that any issuer
is considering limiting, conditioning, suspending, modifying, revoking or not
renewing any Material Permit.

(r)  No Investigations of Regulated Persons. To the knowledge of the Issuers and
the Subsidiary Guarantors, except as disclosed in the SEC Filings, no Gaming
Authority is investigating any Regulated Person, other than ongoing general
licensing investigations conducted in the ordinary course of business.

(s)  Title to Assets. Each of the Issuers and the Subsidiary Guarantors (i) has
good and marketable title, free and clear of all Liens (other than Liens created
by the Indenture, Liens created by the Security Documents and Permitted Liens),
to all of the property and assets owned by it and (ii) holds a valid leasehold
interest with respect to each such lease and will remain in possession of the
real property leased pursuant to those leases until the date the lease expires
in accordance with its terms. PGC has no assets, other than assets received in
payment for its capital stock.

(t)  Sufficiency and Condition of Assets. The assets of each of the Issuers and
the Subsidiary Guarantors include all of the assets and properties necessary or
required in, or otherwise material to, the conduct of the businesses of each of
them as currently conducted and as proposed to be conducted (as described in the
SEC Filings), and such assets are in working condition, except where the failure
of such assets to be in working condition would not, singly or in the aggregate,
have a Material Adverse Effect. Without limiting the foregoing, each of the
properties of the Issuers and the Subsidiary Guarantors (including, without
limitation, all buildings, structures, improvements and fixtures located
thereon, thereunder, thereover or therein, and all appurtenances thereto and
other aspects thereof) is otherwise suitable, sufficient, adequate and
appropriate in all respects (including physical, structural, operational, legal,
practical and otherwise) for its current and proposed use, operation and
occupancy, except, in each such case, for such failures to meet such standards
as would not, singly or in the aggregate, have a Material Adverse Effect.

(u)  Insurance. Each of the Issuers and the Subsidiary Guarantors maintains
reasonably adequate insurance covering its properties, operations, personnel and
businesses against losses and risks in accordance with customary industry
practice. All such insurance is outstanding and duly in force.

(v)  Real Property. No condemnation, eminent domain, or similar proceeding
exists, is pending or, to the knowledge of the Issuers and the Subsidiary
Guarantors, is threatened, with respect to or that could affect any real
properties owned by any of the Issuers or the Subsidiary Guarantors, except for
such proceedings as would not, singly or in the aggregate, have a Material
Adverse Effect. No real property owned by any of the Issuers or the Subsidiary
Guarantors is subject to any sales contract, option, right of first refusal or
similar agreement or arrangement with any third party. There is no real property
currently under contract or subject to an option in favor of any of the Issuers
or the Subsidiary Guarantors, except for real property which the failure of the
Issuers or the Subsidiary Guarantors to acquire, would not, singly or in the
aggregate, have a Material Adverse Effect.

 

13


--------------------------------------------------------------------------------


(w)  SEC Filings The SEC Filings, at the time filed with the Commission
conformed in all material respects to the requirements of the Exchange Act or
the Act, as applicable, and the rules and regulations of the Commission
thereunder, and did not contain any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(x)  Taxes. All material tax returns required to be filed by any of the Issuers
or the Subsidiary Guarantors in any jurisdiction (including foreign
jurisdictions) have been filed and, when filed, all such returns were accurate
in all material respects, and all taxes, assessments, fees and other charges
(including, without limitation, withholding taxes, penalties and interest) due
or claimed to be due from any of the Issuers or the Subsidiary Guarantors have
been paid, other than those being contested in good faith by appropriate
proceedings, or those that are currently payable without penalty or interest
and, in each case, for which an adequate reserve or accrual has been established
on the books and records of the Issuers or the Subsidiary Guarantors, as
applicable, in accordance with generally accepted accounting principles of the
United States, consistently applied ("GAAP"). There are no actual or proposed
additional tax assessments for any tax period against any of the Issuers or the
Subsidiary Guarantors that would, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books and records of the Issuers or the Subsidiary Guarantors, as
applicable, in respect of any tax liability for any tax periods not finally
determined are adequate to meet any assessments of tax or re-assessments of
additional tax for any such period.

(y)  Intellectual Property. The Issuers and the Subsidiary Guarantors own,
possess or are licensed under, and have the right to use, all trademarks,
service marks, trade names and other intellectual property (collectively,
"Intellectual Property") currently used in and material to the conduct of their
business, free and clear of all Liens, other than Permitted Liens. To the
knowledge of the Issuers and the Subsidiary Guarantors, no claims have been
asserted by any person challenging the use of any such Intellectual Property by
any of the Issuers and there is no valid basis for any such claim, and the use
of such Intellectual Property by the Issuers or the Subsidiary Guarantors will
not infringe on the Intellectual Property rights of any other person.

(z)  Accounting Controls. Each of the Issuers and the Subsidiary Guarantors
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) material transactions are executed in accordance
with management's general or specific authorization, (ii) material transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP, and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.

(aa)         Disclosure Controls. Each of the Issuers and the Subsidiary
Guarantors has established and maintains and evaluates "disclosure controls and
procedures" (as such term is defined in Rule 13a-15 and 15d-15 under the
Exchange Act) and "internal control over fmancial reporting" (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act). Such disclosure
controls and procedures are designed to ensure that material information
relating to the

14


--------------------------------------------------------------------------------


Issuers, including their consolidated subsidiaries, is made known to the
Issuers' Chief Executive Officer and Chief Financial Officer by others within
those entities, and, except as disclosed in the SEC Filings, such disclosure
controls and procedures are effective to perform the functions for which they
were established. The Issuers' independent auditors and boards of directors have
been advised of: (i) all significant deficiencies, if any, in the design or
operation of internal controls which could adversely affect any of the Issuers'
and the Subsidiary Guarantors' ability to record, process, summarize and report
financial data; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in any of the Issuers' or
the Subsidiary Guarantors' internal controls. All material weaknesses, if any,
in internal controls have been identified to the Issuers' and the Subsidiary
Guarantors' independent auditors. Since the date of the most recent evaluation
of such disclosure controls and procedures and internal controls, there have
been no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses. The principal
executive officers (or their equivalents) and principal financial officers (or
their equivalents) of each of the Issuers and the Subsidiary Guarantors have
made all certifications required by the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act") and any related rules and regulations promulgated by the
Commission, and the statements contained in each such certification are complete
and correct. The Issuers, the Subsidiary Guarantors and their respective
directors and officers are each in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act and the rules and
regulations of the Commission promulgated thereunder.

(bb)         Financial Statements. The audited historical consolidated financial
statements and related notes of PGL and its subsidiaries contained in the SEC
Filings (the "Company Financial Statements") present fairly in all material
respects the consolidated financial position, results of operations and cash
flows of PGL and its subsidiaries as of the respective dates and for the
respective periods to which they apply, and have been prepared in accordance
with GAAP consistently applied throughout the periods involved. Immediately
following each Closing, except for their liabilities under the New Notes issued
pursuant to this Agreement, none of the Issuers or the Guarantors will have any
liabilities, absolute, accrued, contingent or otherwise other than: (i)
liabilities that are reflected in the Company Financial Statements (as defined
below) or (ii) liabilities incurred subsequent to September 30, 2006 (the
"Balance Sheet Date"), in the ordinary course of business, that would not,
singly or in the aggregate, have a Material Adverse Effect. Nothing has come to
the attention of the Issuers that would indicate that the Company Financial
Statements are not true and correct in all material respects as of their
respective dates.

(cc)         No Material Adverse Change. Subsequent to the Balance Sheet Date,
except as disclosed in the SEC Filings, (i) none of the Issuers or the
Subsidiary Guarantors has incurred any liabilities, direct or contingent, that
are material, singly or in the aggregate, to any of them, or has entered into
any material transactions not in the ordinary course of business, (ii) there has
not been any material decrease in the capital stock or membership interests, as
the case may be, or any material increase in long-term indebtedness or any
material increase in short-term indebtedness of any of the Issuers or the
Subsidiary Guarantors, or any payment of or declaration to pay any dividends or
any other distribution with respect to any of the Issuers or the Subsidiary
Guarantors, and (iii) there has not been any material adverse change in the
properties, business,

 

15


--------------------------------------------------------------------------------


prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Issuers and the Subsidiary Guarantors taken as a whole (each
of clauses (i) and (iii), a "Material Adverse Change"). To the actual knowledge
of the Issuers after reasonable inquiry, there is no event that is reasonably
likely to occur, which if it were to occur, could, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, except as disclosed in
the SEC Filings.

(dd)         Solvency. Each of the Issuers and the Subsidiary Guarantors is
incurring its respective indebtedness under the New Notes for proper purposes
and in good faith. Immediately before and after giving effect to the issuance of
the New Notes, for the Issuers (on a consolidated basis with the Subsidiary
Guarantors) and for each of the Subsidiary Guarantors, in all cases considered
as going concerns, (i) its assets at a fair valuation, exceeds the sum of its
debts; (ii) the present fair salable value of its assets is not less than the
amount that will be required to pay its probably liability on its existing debts
as they become absolute and matured, (iii) it has and will have adequate capital
with which to conduct the business it is presently conducting and presently
anticipates conducting; and (iv) it does not intend to incur, and does not
believe and reasonably should not believe that it will incur, debts beyond its
ability to pay as those debts become due. Neither the Issuers nor any Subsidiary
Guarantor is aware of any reason why it would be inappropriate to consider the
Issuers or the Subsidiary Guarantors as a going concern. For purposes of this
paragraph, "debts" includes contingent and unliquidated debts, at a fair
valuation.

(ee)         ERISA. Neither of the Issuers or any of the Subsidiary Guarantors
nor any of their respective "Affiliates" maintains a plan that is intended to
qualify under Section 401(a) of the Code, or is a "party in interest" or a
"disqualified person" with respect to any employee benefit plans. No condition
exists or event or transaction has occurred in connection with any employee
benefit plan that could result in either of the Issuers or any such "Affiliate"
incurring any liability, fine or penalty that could, singly or in the aggregate,
have a Material Adverse Effect. Neither of the Issuers or any of the Subsidiary
Guarantors nor any trade or business under common control with the Issuers or
the Subsidiary Guarantors (for purposes of Section 414(c) of the Code) maintains
any employee pension benefit plan that is subject to Title IV of the Employee
Retirement Income Act of 1974, as amended, or the rules and regulations
promulgated thereunder ("ERISA").

The terms "employee benefit plan," "employee pension benefit plan," and "party
in interest" shall have the meanings assigned to such terms in Section 3 of
ERISA. The term "Affiliate" shall have the meaning assigned to such term in
Section 407(d)(7) of ERISA, and the term "disqualified person" shall have the
meaning assigned to such term in section 4975 of the Internal Revenue Code of
1986, as amended, or the rules, regulations and published interpretations
promulgated thereunder (collectively the "Code").

(ff)           Investment Company Act and Other Federal Regulations. None of the
Issuers or the Subsidiary Guarantors has taken, and none of them will take, any
action that may cause this Agreement or the issuance of the New Notes to violate
or result in a violation of Section 7 of the Exchange Act (including, without
limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.P.R. Part 221)
or Regulation X (12 C.F.R. Part 224) of the Board of

 

16


--------------------------------------------------------------------------------


Governors of the Federal Reserve System). None of the Issuers or the Subsidiary
Guarantors is subject to regulation, or shall become subject to regulation upon
the consummation of the offering and sale of the New Notes and the application
of the net proceeds thereof, under the Investment Company Act of 1940, as
amended, and the rules and regulations and interpretations promulgated
thereunder. The Company intends to use the net proceeds from the sale of the New
Notes for general corporate purposes.

(gg)         No Brokers. None of the Issuers or the Subsidiary Guarantors has
dealt with any broker, finder, commission agent or other person (other than the
Purchaser) in connection with the offer and sale of the New Notes and none of
the Issuers or the Subsidiary Guarantors is under any obligation to pay any
broker's fee or commission in connection with the offer and sale of the New
Notes.

(hh)         No Labor Disputes. Except as would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the Issuers or
the Subsidiary Guarantors is engaged in any unfair labor practice. There is (i)
no unfair labor practice complaint or other proceeding pending or, to the
knowledge of the Issuers and the Subsidiary Guarantors, threatened against any
of the Issuers or the Subsidiary Guarantors before the National Labor Relations
Board or any state, local or foreign labor relations board or any industrial
tribunal, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending or, to the knowledge of the
Issuers and the Subsidiary Guarantors, threatened, (ii) no strike, labor
dispute, slowdown or stoppage pending or, to the knowledge of the Issuers and
the Subsidiary Guarantors, threatened against any of the Issuers or the
Subsidiary Guarantors, and (iii) no union representation question existing with
respect to the employees of any of the Issuers or the Subsidiary Guarantors,
and, to the knowledge of the Issuers and the Subsidiary Guarantors, no union
organizing activities are taking place except, in the case of each of clauses
(i), (ii) and (iii) above, as would not, singly or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(ii)           Environmental Laws. Except as disclosed in the SEC Filings or as
otherwise would not, singly or in the aggregate, reasonably be expected to have
a Material Adverse Effect or otherwise require disclosure in the SEC Filings,
(i) none of the Issuers or the Subsidiary Guarantors has been or is in violation
of any Federal, state or local laws and regulations relating to pollution or
protection of human health or the environment, including, without limitation,
laws and regulations relating to emissions, discharges, releases or threatened
releases of toxic or hazardous substances, materials or wastes, or petroleum and
petroleum products ("Materials of Environmental Concern"), or otherwise relating
to the protection of human health and safety, or the use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(collectively, "Environmental Laws"), which violation includes, but is not
limited to, noncompliance with, or lack of, any permits or other environmental
authorizations; (ii) to the knowledge of the Issuers and the Subsidiary
Guarantors, there are no circumstances, either past, present or that are
reasonably foreseeable, that may lead to any such violation in the future; (iii)
none of the Issuers or the Subsidiary Guarantors has received any communication
(written or oral), whether from a Governmental Authority or otherwise, alleging
any such violation; (iv) there is no pending or, to the knowledge of the Issuers
and the Subsidiary Guarantors, threatened claim, action, investigation, notice
(written or oral) or other Proceeding by

 

17


--------------------------------------------------------------------------------


any person or entity alleging potential liability of any of the Issuers or the
Subsidiary Guarantors (or against any person or entity for whose acts or
omissions any of the Issuers or the Subsidiary Guarantors is or may reasonably
be expected to be liable, either contractually or by operation of law) for
investigatory, cleanup, or other response costs, or natural resources or
property damages, or personal injuries, attorney's fees or penalties relating to
(A) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, or (B) circumstances forming the basis of
any violation or potential violation, of any Environmental Law (collectively,
"Environmental Claims"); and (v) to the knowledge of the Issuers and the
Subsidiary Guarantors, there are no past or present actions, activities,
circumstances, conditions, events or incidents that could reasonably be expected
to form the basis of any Environmental Claim.

Each of the Issuers and the Subsidiary Guarantors, as appropriate, has conducted
environmental investigations of, and have reviewed reasonably available
information regarding, the business, properties and operations of each of the
Issuers and the Subsidiary Guarantors, and of other properties within the
vicinity of their business, properties and operations, as appropriate for the
circumstances of each such property and operation; on the basis of such reviews,
investigations and inquiries, the Issuers and the Subsidiary Guarantors have
reasonably concluded that any costs and liabilities associated with such matters
would not have, singularly or in the aggregate, a Material Adverse Effect or
otherwise require disclosure in the SEC Filings.

(jj)           Representations and Warranties. Each certificate signed pursuant
to Section 6(a)(iv) by any officer of any of the Issuers or the Subsidiary
Guarantors and delivered to the Purchaser or counsel for the Purchaser pursuant
to this Agreement shall be deemed to be a representation and warranty by such
Issuer or Subsidiary Guarantor to the Purchaser as to the matters covered
thereby.

5,  Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Issuers that:

(a)           QIB. It is a QIB with such knowledge and experience in financial
and business matters as is necessary in order to evaluate the merits and risks
of an investment in the New Notes. It is not acquiring the New Notes with a view
to any distribution thereof that would violate the Act or the securities laws of
any state of the United States or any other applicable jurisdiction.

(b)           No General Solicitation. It has not and will not solicit offers
for, or offer or sell, the New Notes by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under Regulation D under
the Act or in any manner involving a public offering within the meaning of
Section 4(2) of the Act.

(c)           Resales. It will offer and sell the New Notes only (A) to Eligible
Purchasers, (B) in a transaction otherwise exempt from the Act or (C) pursuant
to registration under the Act.

(d)           Power and Authority. It has all requisite power and authority to
enter into, deliver and perform its obligations under this Agreement, and this
Agreement has been duly authorized, executed and delivered by it. It will act in
accordance with the terms and conditions set forth in this Agreement in
connection with the placement of the New Notes contemplated hereby.

 

18


--------------------------------------------------------------------------------


(e)           Stop Transfer. It acknowledges that in the event that it does not
comply with any of the terms of resale contained in this Section 5, "stop
transfer" instructions may be noted against the New Notes sold or attempted to
be sold by it.

(f)            Elections Regarding Original Issue Discount. It will not make any
election under Treasury Regulations Section 1.1272-3 to treat all interest on
the New Notes as original issue discount.

The provisions of this Section 5 shall survive delivery of and payment for the
New Notes.

6.  Conditions.

(a)  Conditions to Obligations of Purchaser. The obligations of the Purchaser to
purchase the New Notes under this Agreement are subject to the satisfaction or
waiver of each of the following conditions:

(i)                            Representations and Warranties of the Issuers and
Subsidiary Guarantors. All the representations and warranties of each of the
Issuers and the Subsidiary Guarantors in this Agreement and in each of the other
Note Documents to which it is a party shall be true and correct in all material
respects (other than representations and warranties with a Material Adverse
Effect qualifier or other materiality qualifier, which shall be true and correct
as written) at and as of the Closing Date after giving effect to the
Transactions consummated on or prior to the Closing Date with the same force and
effect as if made on and as of such date (except to the extent that any such
representation or warranty speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(other than representations and warranties with a Material Adverse Effect
qualifier or other materiality qualifier, which shall be true and correct as
written) only as of such earlier date). On or prior to the Closing Date, each of
the Issuers and the Subsidiary Guarantors and, to the knowledge of the Issuers
and the Subsidiary Guarantors, each other party to the Note Documents (other
than the Purchaser) shall have performed or complied in all material respects
with all of the agreements and satisfied in all material respects all conditions
on their respective parts required to be performed, complied with or satisfied
as of or prior to the Closing Date pursuant to the Note Documents.

(ii)                           No Injunction. No injunction, restraining order
or order of any nature by a Governmental Authority shall have been issued as of
the Closing Date that would prevent or materially interfere with the issuance
and sale of the New Notes; and no stop order suspending the qualification or
exemption from qualification of any of the New Notes in any jurisdiction shall
have been issued and no Proceeding for that purpose shall have been commenced
or, to the knowledge of the Issuers and the Subsidiary Guarantors, be pending or
contemplated as of the Closing Date.

(iii)                          No Proceedings. No action shall have been taken
and no Applicable Law shall have been enacted, adopted or issued that would, as
of the Closing Date, prevent the consummation of the issuance and sale of the
New Notes; except as disclosed in the SEC Filings, no Proceeding shall be
pending or, to the knowledge of the Issuers and the

 

19


--------------------------------------------------------------------------------


Subsidiary Guarantors, threatened, other than Proceedings that (A) if adversely
determined would not, singly or in the aggregate, adversely affect the issuance
or marketability of the New Notes, and (B) could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(iv)                          Officers’, Secretary's and Solvency Certificates.
The Purchaser shall have received on the Closing Date:

(A)          certificates dated the Closing Date, signed by (1) the Chief
Executive Officer, and (2) the principal financial or accounting officer of each
of the Issuers and the Subsidiary Guarantors, on behalf of the Issuers and the
Subsidiary Guarantors, confirming the matters set forth in paragraphs (i), (ii),
(iii) and (vi) of this Section 6(a),

(B)           a certificate, dated the Closing Date, signed by the Secretary or
Secretaries of each of the Issuers and the Subsidiary Guarantors, certifying
such matters as the Purchaser may reasonably request, and

(C)           a certificate of solvency, dated the Closing Date, signed by the
principal financial or accounting officer of the Issuers and the Subsidiary
Guarantors substantially in the form previously approved by the Purchaser.

(v)                           Opinions of Counsel. The Purchaser shall have
received a favorable opinion (in form and substance reasonably satisfactory to
the Purchaser and counsel to the Purchaser), dated the Closing Date, of each of
the following:

(A)          Mayer, Brown, Rowe & Maw LLP, special counsel to the Issuers and
the Subsidiary Guarantors;

(B)           Lane & Waterman, special Iowa counsel and special Iowa gaming
counsel to the Issuers and the Subsidiary Guarantors; and

(C)           Brantley & Associates, special Louisiana counsel and Special
Louisiana gaming counsel to the Issuers and the Subsidiary Guarantors.

(vi)                          Permits. All Permits required to be obtained from,
and all notices or declarations required to be made with, any Gaming Authority
or other Governmental Authority to permit the issuance and sale of the New Notes
in accordance with the terms of, and in the aggregate principal amount set forth
in, this Agreement shall have been obtained and made, in each case free of any
conditions other than those set forth in this Agreement.

(vii)                         New Security Documents. The Issuer and the
Subsidiary Guarantors shall have furnished to the Purchaser:

(A)          the New Security Documents duly executed, and if appropriate,
notarized, by the respective parties thereto, in form and substance reasonably

 

20


--------------------------------------------------------------------------------


acceptable to the Purchaser, to be recorded on or about the Closing Date in all
jurisdictions that may be deemed necessary or, in the reasonable opinion of the
Secured Party, desirable to perfect or continue the perfection of the Liens
created by the Original Security Documents covering the Collateral and to secure
obligations of the Issuer and the Subsidiary Guarantors under the New Notes,

(B)           endorsements to the existing title insurance policies insuring the
liens of the Original Security Documents (I) increasing the coverage thereunder
to reflect the issuance of the New Notes, (II) dating down the effective date of
such coverage to the Closing Date, (III) reflecting the execution and delivery
of the New Security Documents, and (IV) providing for such other matters as the
Purchaser may reasonably require, all in form and substance reasonably
satisfactory to the Purchaser, and

(C)           any other documents required to be delivered on the Closing Date
to the Secured Party pursuant to the Security Documents and reasonable evidence
that all other actions necessary or, in the reasonable opinion of the Secured
Party, desirable to perfect and protect the Liens created by the Security
Documents have been taken.

(viii)                        New Notes. The obligations of the Purchaser to
purchase the Tranche 2 Notes under this Agreement are subject to the prior
issuance, sale and purchase of the Tranche 1 Notes pursuant to this Agreement.

(ix)                           Additional Documents. Counsel to the Purchaser
shall have been furnished with such documents as they may reasonably require for
the purpose of enabling them to review or pass upon the matters referred to in
this Section 6 and in order to evidence the accuracy, completeness and
satisfaction of the representations, warranties and conditions contained in this
Agreement.

(b)  Conditions to the Issuers' and the Subsidiary Guarantors' Obligations. The
obligations of the Issuers to sell, and the Subsidiary Guarantors to guarantee,
the New Notes under this Agreement are subject to the satisfaction or waiver of
each of the following conditions:

(i)                            Payment. The Purchaser shall have delivered
payments to the Issuers for the New Notes pursuant to Section 2 of this
Agreement.

(ii)                           Representations and Warranties. All of the
representations and warranties of the Purchaser in this Agreement shall be true
and correct in all material respects at and as of the Closing Date, with the
same force and effect as if made on and as of such date.

(iii)                          No Injunctions. No injunction, restraining order
or order of any nature by a Governmental Authority shall have been issued as of
the Closing Date that would prevent or interfere with the issuance and sale of
the New Notes; and no stop order suspending the qualification or exemption from
qualification of any of the New Notes in any

 

 

21


--------------------------------------------------------------------------------


jurisdiction shall have been issued and no Proceeding for that purpose shall
have been commenced or be pending or contemplated as of the Closing Date.

7.  Miscellaneous.

(a)  Notices. Notices given pursuant to any provision of this Agreement shall be
delivered or sent by mail or facsimile transmission as follows:

(i)            if to any of the Issuers and the Subsidiary Guarantors, to
Diamond Jo Worth, LLC, 3rd Street Ice Harbor, P.O. Box 1750, Dubuque, lowa
52001, facsimile number (563) 557-0549, Attention: Chief Financial Officer, with
a copy to Peninsula Gaming Partners, LLC, 7137 Mission Hills Drive, Las Vegas,
Nevada 89113, facsimile number (702) 247-6822, Attention: Michael S. Luzich, and
another copy to Mayer, Brown, Rowe & Maw, LLP, 1675 Broadway, New York, New York
10019, facsimile number (212) 262-1910, Attention: Nazim Zilkha, Esq., and

(ii)           if to the Purchaser, to Jefferies & Company, Inc., 520 Madison
Avenue, l2th Floor, New York, New York 10022, Attention: Lloyd Feller, Esq.,
with a copy to Jefferics & Company, lnc., The Metro Center, One Station Place,
Three North, Stamford, Connecticut 06902, Attention: Robert J. Welch, and with a
copy to Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue, Suite
3400, Los Angeles, California 90071, facsimile number (213) 687-5600, Attention:
Nicholas P. Saggese, Esq.

or in any case to such other address as the person to be notified may have
requested in writing.

(b)  Successors and Assigns. This Agreement has been and is made solely for the
benefit of and shall be binding upon each of the Issuers and the Subsidiary
Guarantors, the Purchaser, and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term "successors and assigns" shall not include a
purchaser of any of the New Notes from the Purchaser merely because of such
purchase. This Agreement shall not be assigned by the Purchaser to any other
party without the written consent of the issuers.

(c)  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED, AND THE
RIGHTS OF TIIE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAWS AND RULES. EACH OF THE ISSUERS AND THE SUBSIDIARY GUARANTORS
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACT1ON OR PROCEEDING ARISING OUT OF OR RLLA'TING TO THIS AGREEMENT, AND
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY,

 

22


--------------------------------------------------------------------------------


JURISDICTION OF THE AFORESAID COURTS, EACH OF THE ISSUERS AND THE SUBSIDIARY
GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFEC'T'IVELY DO SO
UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDINGS BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE ISSUERS AND THE SUBSIDIARY GUARANTORS IRREVOCABLY CONSENTS, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO SUCH ISSUER OR SUCH GUARANTOR, AS THE CASE MAY BE, AT THE ADDRESS SET FORTH
IIEREIN, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE PURCHASER TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OF THE ISSUERS OR THE SUBSIDIARY GUARANTORS IN ANY OTHER
JURISDICTION.

(d)  Counterparts. This Agreement may be signed in various counterparts which
together shall constitute one and the same instrument.

(e)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. When a
reference is made in this Agreement to a Section, paragraph, subparagraph,
Schedule or Exhibit, such reference shall mean a Section, paragraph,
subparagraph, Schedule or Exhibit to this Agreement unless otherwise indicated.

(f)  Interpretation. The words "include," "includes," and "including" when used
in this Agreement shall be deemed in each case to be followed by the words
"without limitation." The phrases "the date of this Agreement," "the date
hereof," and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to December 22, 2006. The words "hereof," "herein,"
"herewith," "hereby" and "hereunder" and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement. The phrase "to the knowledge of the
Issuers and the Subsidiary Guarantors" means the actual knowledge, after due
inquiry, of any of the members, managers, directors or officers of any of the
Issuers or the Subsidiary Guarantors, respectively, or any of their respective
controlling persons. For purposes of this Agreement and the representations,
warranties, covenants and agreements herein, the Purchaser shall not be deemed
to be an affiliate of the Issuers or the Subsidiary Guarantors. Unless the
context otherwise requires, defined terms shall include the singular and plural
and the conjunctive and disjunctive forms of the terms defined.

(g)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein

 

23


--------------------------------------------------------------------------------


shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

(h)  Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by each of the signatories
hereto.

[signature pages follow]

 

24


--------------------------------------------------------------------------------


                Please confirm that the foregoing correctly sets forth the
agreement among the Issuers, the Subsidiary Guarantors and the Purchaser.

 

Very truly yours,

 

 

 

 

 

“Issuers”

 

 

 

 

 

 

 

 

Peninsula Gaming, LLC

 

 

 

 

 

By:

/s/ Natalie Schramm

 

 

Name: Natalie Schramm

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

Peninsula Gaming, Corp.

 

 

 

 

 

By:

/s/ Natalie Schramm

 

 

Name: Natalie Schramm

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

Diamond Jo, LLC

 

 

 

 

 

By:

/s/ Natalie Schramm

 

 

Name: Natalie Schramm

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

“Subsidiary Guarantors”

 

 

 

 

 

 

 

 

The Old Evangeline Downs, LLC

 

 

 

 

 

By:

/s/ Natalie Schramm

 

 

Name: Natalie Schramm

 

 

Title:   Chief Financial Officer

 


--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

Jefferies & Company, Inc

 

By:

/s/ Christian Morris

 

 

Name: Christian Morris

 

 

Title: Managing Director

 

 


--------------------------------------------------------------------------------